Citation Nr: 1546611	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003, including service in Southwest Asia from December 1990 to April 1991.  

The issue of entitlement to service connection for hypertension initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the matter in December 2013 for additional development, and the case now returns to the Board.  

Separately, in a July 2014 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement in August 2014.  A statement of the case has not yet been issued.  

In January 2015, the Board remanded these matters to the AOJ for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's January 2015 remand directed the AOJ to afford the Veteran a VA examination of the claimed hypertension and obtain a medical opinion as to the etiology of the hypertension including an opinion that addressed whether the hypertension was proximately due to or aggravated by PTSD.  The January 2015 Board remand also directed the AOJ to issue a statement of the case for the PTSD service connection claim.  See the January 2015 Board remand.  

Review of the record shows that the AOJ has not issued a statement of the case for the PTSD claim prior to certification of the hypertension appeal back to the Board.  The record shows that additional development has been conducted for the PTSD claim but it is unclear what the status of this claim is.  

Resolution of the claim for service connection for hypertension, which the Veteran argues is caused or aggravated by PTSD, may be affected by the outcome of the PTSD claim.  As noted, additional development of the PTSD claim has been conducted and it is unclear what the status of the PTSD claim is.  The AOJ has not yet issued a statement of the case as directed by the January 2015 Board remand.  Consequently, the Board will defer a decision on the hypertension claim at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Therefore, the Board finds it must remand the claim for service connection for hypertension, to be adjudicated after the AOJ has completed the action on the PTSD claim.  

The Board also finds that the AOJ should obtain copies of pertinent outstanding VA treatment records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records for treatment of the claimed hypertension dated from May 2014 to present.    

2.  If not already completed, issue the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to service connection for PTSD.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.  

3.  Thereafter, readjudicate the Veteran's claim for service connection for hypertension to include consideration of service connection secondary to PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case.  The Veteran and his representative must be afforded the applicable time period in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




